STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment received April 20, 2022, filed after the Final Rejection on March 31, 2021. The amendment is entered.

Allowable Subject Matter
Claims  1-6 and 8-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a wavelength division multiplexing seed beam source in a spectral beam combining fiber laser system, comprising a plurality of master oscillators each generating a seed beam at a different wavelength on a separate input fiber, a spectral multiplexer that receives all of the seed beams on the separate fibers and spectrally combines the seed beams onto a common fiber, an electro-opical phase modulator modulating the combined seed beams by changing the phase of the combined seed beams, and a spectral demultiplexer which spectrally separates the seed beams onto separate output fibers or a grating that spatially combines uncombined beams at the different wavelengths are directed in the same direction as an output beam , in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645